Exhibit 12(a) Entergy Arkansas, Inc. Computation of Ratios of Earnings to Fixed Charges and Ratios of Earnings to Combined Fixed Charges and Preferred Dividends Twelve Months Ended December 31, September 2004 2005 2006 2007 2008 2009 Total Interest Charges $84,430 $84,992 $85,809 $91,740 $87,732 $92,171 Interest applicable to rentals 13,171 13,911 11,145 10,919 20,687 12,884 Total fixed charges, as defined 97,601 98,903 96,954 102,659 108,419 105,055 Preferred dividends, as defined (a) 12,646 12,093 10,041 11,104 20,957 21,678 Combined fixed charges and preferred dividends, as defined $110,247 $110,996 $106,995 $113,763 $129,376 $126,733 Earnings as defined: Net Income $142,210 $174,635 $173,154 $139,111 $47,152 $32,071 Add: Provision for income taxes: Total 89,064 96,949 56,824 85,638 96,623 96,359 Fixed charges as above 97,601 98,903 96,954 102,659 108,419 105,055 Total earnings, as defined $328,875 $370,487 $326,932 $327,408 $252,194 $233,485 Ratio of earnings to fixed charges, as defined 3.37 3.75 3.37 3.19 2.33 2.22 Ratio of earnings to combined fixed charges and preferred dividends, as defined 2.98 3.34 3.06 2.88 1.95 1.84 (a) "Preferred dividends," as defined by SEC regulation S-K, are computed by dividing the preferred dividend requirement by one hundred percent (100%) minus the income tax rate.
